DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 12/17/2021 are acknowledged and have been carefully considered. 

Objection to the Specification
	Regarding the objection to the specification, Applicant’s remarks are acknowledged and have been considered but they are not persuasive. As submitted by Applicant in the remarks filed 12/17/2021, “MPEP 608.01(o) states that the Applicant is not limited to the nomenclature used in the application as filed, so long as the new terms have clear support or antecedent basis in the specification.” As clearly stated in the objection to the specification in the Office Action dated 10/20/2021, there is no proper antecedent basis found in the specification for the previously claimed term. Thus, since the new terms did not have antecedent basis in the specification, the Applicant is in fact limited to the nomenclature used in the application. 
While Applicant’s remarks are not persuasive for the reasons provided directly above, Applicant’s amendments to claim 29 – which amend the claim such that clear support and antecedent basis is provided in the specification – are persuasive in overcoming the objection to the specification. Accordingly, based on the amendments to claim 29, the objection to the specification is withdrawn. 
	
Claim Interpretation
	Regarding claim interpretation under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged and have been considered. Applicant submits that the specification describes the terms “a communicator” and “at least one processor” with sufficiently definite meaning such that persons of ordinary skill in the art reading the specification would understand the terms “a communicator” and “at least one processor” as the names for the structures, respectively. Applicant also provides an example that one of ordinary skill in the art would readily understand that a processor is a hardware element. 
	In response, Examiner respectfully submits that this example is moot, as the processor was not interpreted under 35 U.S.C. 112(f). Conversely, one of ordinary skill in the art would not readily understand what the structure is for the term “a communicator,” which is why this term is being interpreted under 35 U.S.C. 112(f). 
	Thus, this limitation of claim 15 remains to be interpreted under 35 U.S.C. 112(f). However, Applicant’s remarks regarding paragraph [0077] of the specification are persuasive. Accordingly, the structure described in the specification as performing this function has been changed, as described in the Claim Interpretation section below. 


Claim Rejections under 35 U.S.C. 101 
	Regarding the rejection of the claims under 35 U.S.C. 101, Applicant’s remarks are acknowledged and have been considered but they are not persuasive. Accordingly, claim 15 is still directed to a judicial exception, and remains rejected under 35 U.S.C. 101. 
	Regarding claim 15 being directed to organizing human activity, Applicant submits that claim 15 does not contain any recitations directed to fundamental economic principles or practices, commercial or legal interactions, or management of personal behavior or relationships or interactions between people. Applicant further submits that therefore, claim 15 is not directed to organizing human activity and does not recite a judicial exception. 
	In response, Examiner respectfully submits that in that same section of the MPEP cited by Applicant in the arguments (MPEP 2106.04(a)(2)), examples are provided for “managing personal behavior or relationships or interactions between people.” This section states that “examples of managing personal behavior recited in a claim include: … iii. a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).” Based on this example of managing personal behavior or relationships or interactions between people provided in MPEP, Examiner finds that the subject matter of claim 15 certainly falls within the scope of managing personal behavior or relationships or interactions between people, and thus is directed to organizing human activity. 
	In addition, Examiner respectfully submits that organizing human activity is not the only judicial exception to which this claim is directed, as claim 15 is also directed to a mental process. In the same section of the MPEP cited above, examples of mental processes are provided: “Examples of claims that recite mental processes include: • a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”.  Examiner respectfully submits that the subject matter of claim 15 falls with the scope of mentally processes that can practically be performed in the human mind. 
	Applicant further submits that even if claim 15 recites a judicial exception, the judicial exception is integrated into a practical application because the claimed invention pertains to the improvement in the functioning of the computer. Applicant cites a section of the specification in attempt to show how the judicial exception is integrated into a practical application. 
	However, this cited section of the specification does not sufficiently show how the subject matter in the claim is integrated into a practical application. For example, this section includes a recitation of the term “automatically;” however, this term is not included in the claim, and thus the claim is not integrated into a practical application. For this reason, this argument is moot with respect to claim 15. 
Further details regarding the rejection of the claims under 35 U.S.C. 101 are provided in the corresponding section of the present Office Action below. 

Status of Claims
	Claims 15-24 and 29-30 were previously pending in the application. 
	As of the amendments filed 12/17/2021, claims 15, 20-21, and 29 are amended; no claims are newly canceled; and no claims are newly added. 
	Accordingly, claims 15-24 and 29-30 are currently under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator coupled to the at least one processor and configured to communicate with an external apparatus” in amended claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the structure described in the specification as performing this function is one of a communication module or communication circuitry, as described in paragraph [0077] of the specification (“the communicator 140 may include at least one of a local area communication module, a wired communication module, and a wireless communication module. The communicator may include communication circuitry such as Wi-Fi circuitry, Bluetooth circuitry, or millimeter wave band circuitry.”). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. Claims that depend directly or indirectly from the independent claim (claim 15) are also rejected due to said dependency. 
Claim 15 is drawn to an apparatus, which does fall under the statutory categories of invention. However, claim 15 recites “obtain a medical image generated by imaging an object, perform a first determination to determine whether an object has an abnormality, based on the first determination, identify whether to transmit, to the external apparatus via the communication network, the medical image or both the medical image and at least one assistance image associated with the medical image, in response to the identifying to transmit both the medical image and the at least one assistance image, control the communicator to transmit, to the external apparatus, the medical image and the at least one assistance image associated with the medical image, and in response to the identifying to transmit the medical image, control the communicator to transmit, to the external apparatus, the medical image.” The limitations of claim 15 recited directly above set forth the abstract idea, as the only structure required to perform these limitations is a conventional, off-the-shelf computing device or processor. Thus, this claim reads on organizing human activity and/or a mental process. 
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While this abstract idea does require a structure, the structure required is a “processor,” which is a generic computer element. The inclusion of a generic computer element does not add a meaningful limitation to the abstract idea because this amounts to simply implementing the abstract idea on a computer. Furthermore, the claim is silent in regard to how the processor and/or communicator are configured to transmit the medical image to an external apparatus. The lack of clarity on how the transmission of the medical image occurs further contributes to why this judicial exception is not integrated into a practical application. 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 15, both when considered separately and in combination, amount to nothing more than organizing human activity and/or a mental process that can be performed in the mind of a human. This is exemplified by the fact that each and every limitation of claim 15 can be performed simply by a user on a laptop. In this example, a user could use the processor (laptop) to obtain a medical image generated by imaging an object (user can select any medical image on the laptop, as long as the medical image was generated through the process of imaging – could be CT, MRI, ultrasound, etc.), perform a first determination to determine whether the object has an abnormality (user can view the obtained image and determine with their eyes whether there is an abnormality), based on the first determination, identify whether to transmit, to the external apparatus via the communications network, the medical image or both the medical image and at least one assistance image associated with the medical image (user can decide, based on presence or absence of an abnormality, whether to transmit another image to assist), in response to the identifying to transmit both the medical image and the at least one assistance image, control the communicator to transmit, to the external apparatus, the medical image and the at least one assistance image associated with the medical image (user can email the images to a remote apparatus), and in response to the identifying to transmit the medical image, control the communicator to transmit, to the external apparatus, the medical image (user can email the image to a remote apparatus). Also, the claim does not purport to provide any “improvement” to the technology, which weighs against patentability. Viewing all the claim limitations individually, or as a combination, the claim as a whole does not add significantly more to the abstract idea. 
	Claims 16-21 and 24 depend directly from claim 15, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 16-21 and 24 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 16, the limitation recited “when the object has no abnormalities, the controller is further configured to attach, to the medical image, a normality mark indicating that the object is normal, and transmit, to the external apparatus, the medical image to which the normality mark has been attached” relies on the same abstract idea, and does not add significantly more to that idea. In this example, a user could reasonably attach some sort of normality mark to the medical image, such as a ‘NORMAL’ label or a green stamp or marking, indicating that the object is normal. The user could then email the labeled/marked image to a remote apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2018/0341747 A1, hereinafter “Bernard”) in view of Park et al. (US 2013/0257910 A1, hereinafter “Park”). 

Regarding claim 15, Bernard discloses a “medical scan annotator system” (Title) in the field of “medical imaging devices and knowledge-based systems used in conjunction with client/server network architectures” (Bernard: [0004]), and further discloses: 
A medical imaging apparatus ("medical imaging devices" Bernard: [0004]) comprising: 
at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]); and
a communicator coupled to the at least one processor and configured to communicate with an external apparatus (“medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150” Bernard: [0041]; [The medical scan subsystem(s) 101, which is/are assigned their own processing devices, represent the processor; the client device(s) 120 represent the external apparatus; and the network 150 represents the communicator.]) via a communication network ("one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly" Bernard: [0045]; [The client network interfaces 260, which are operable to support the communication links via network 150, represent the communication network.]), 
wherein the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is configured to: 
obtain a medical image ("operable to receive, via a network, a medical scan" Bernard: [0102]) generated by imaging an object ("medical scan image data 410 can include one or more images corresponding to a medical scan" Bernard: [0055]),
perform a first determination to determine whether the object has an abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]),
in response to the identifying to transmit the medical image, control the communicator to transmit, to the external apparatus, the medical image (“select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface” Bernard: [0186]).

Bernard is not being relied on for teaching: 
based on the first determination, identify whether to transmit, to the external apparatus via the communication network, the medical image or both the medical image and at least one assistance image associated with the medical image, 
in response to the identifying to transmit both the medical image and the at least one assistance image, control the communicator to transmit, to the external apparatus, the medical image and the at least one assistance image associated with the medical image. 

However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is “used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis” (Park: [0079]), and further teaches: 
obtain a medical image generated by imaging an object ("imaging system that photographs an image of a specific region of a human body" Park: [0046]; [While this limitation is disclosed by Bernard as described above, Park also teaches obtaining a medical image.]),
perform a first determination to determine whether the object has an abnormality (“detects lesion candidates using the 3D volume image acquired by the image acquisition unit 12” Park: [0053]; [While this limitation is disclosed by Bernard as described above, Park also teaches performing a determination to determine whether the object in the image has an abnormality, or lesion.]),
	based on the first determination (“detects lesion candidates using the 3D volume image” Park: [0053]), identify whether to transmit ("diagnostic support unit 14 may transmit, to the image acquisition unit 12, a signal requesting the additional image with respect to a detected lesion candidate" Park: [0054]), to the external apparatus via the communication network, the medical image ([As described above, Bernard discloses transmission of the medical image to the external apparatus via the communication network.]) or both the medical image and at least one assistance image associated with the medical image (“3D volume image and the additional image acquired by the image acquisition unit 12 may be transmitted” Park: [0052]), 
in response to the identifying to transmit both the medical image and the at least one assistance image (“control unit 130 may generate an additional image acquisition request signal” Park: [0068]; "diagnostic support unit 14 may transmit, to the image acquisition unit 12, a signal requesting the additional image with respect to a detected lesion candidate" Park: [0054]), control the communicator to transmit, to the external apparatus ([Bernard discloses transmission to an external apparatus.]), the medical image and the at least one assistance image associated with the medical image ("display unit may also display a 3D volume image and additional images that are photographed using the medical imaging apparatus 20" Park: [0048]; "when a specific lesion candidate displayed on a display unit is selected by a user, the control unit 130 may control the MPR image with respect to the selected lesion candidate to be displayed on the display unit" Park: [0075]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because "the additional image is an image which is useful for performing precise examination in comparison with the 3D volume image" (Park: [0064]). The use of an additional image “can facilitate an examinant such as a physician to accurately and efficiently diagnose a lesion" (Park: [0055]). In addition, one of ordinary skill in the art would have been motivated to make this modification because Park’s method for lesion diagnosis “may improve accuracy of automatic lesion detection and primary diagnosis using a medical image diagnostic apparatus" (Park: [0043]) and “may effectively and rapidly detect and diagnose a lesion using a medical image diagnostic apparatus" (Park: [0043]). 

Regarding claim 16, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the determining that the object has no abnormalities ("diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to: 
attach, to the medical image, a normality mark indicating that the object is normal ("If the diagnosis data 440 indicates that no abnormalities are present, the interactive interface can display text and/or a visual prompt indicating that no abnormalities were detected in the medical scan" Bernard: [0109]), and 
control the communicator (“one or more medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150" Bernard: [0041]) to transmit ("medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]), to the external apparatus (“communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150”), the medical image to which the normality mark has been attached ("interactive interface can display text and/or a visual prompt indicating that no abnormalities were detected" Bernard: [0109]).

	Regarding claim 17, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the determining that the object has the abnormality ("abnormalities identified in diagnosis data 440 of the medical scan" Bernard: [0109]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to:  
attach, to the medical image, an abnormality mark indicating that the object is abnormal ("annotation data 820 to indicate abnormalities identified in diagnosis data 440 of the medical scan by not only displaying text" Bernard: [0109]), and 
control the communicator (“one or more medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150" Bernard: [0041]) to transmit ("medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]), to the external apparatus (“communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150”), the medical image to which the abnormality mark has been attached ("interactive interface 275 can automatically present the displayed annotation data 820 to indicate abnormalities" Bernard: [0109]).

Regarding claim 22, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein the at least one processor is further configured to perform the first determination to determine whether the object has the abnormality ("abnormality classification function can be based on another model trained on abnormality data such as a support vector machine model, another neural network model, or any supervised classification model trained on medical scans" Bernard: [0282]), via a deep neural network (DNN) processor configured to perform learning operations ("plurality of neural network models can be generated based on the same or different learning algorithm" Bernard: [0260]) via a DNN.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Park, as described above with respect to claim 15, further in view of Iwasaki (US 2012/0250961 A1, hereinafter "Iwasaki").

Regarding claim 23, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
The combination of Bernard and Park is not being relied upon for teaching: 
further comprising an X-ray radiator configured to radiate X-rays to the object,
wherein the at least one processor is further configured to control the X-ray radiator to obtain the medical image.
However, in a similar invention in the same field of endeavor, Iwasaki teaches a medical report generation apparatus (Title) that obtains a supplementary image by manually retrieving an image in which the region of interest is recognizable from images of the patient obtained by imaging: 
further comprising an X-ray radiator ("X-ray radiography apparatus using a flat panel X-ray detector" Iwasaki: [0045]) configured to radiate X-rays to the object ("dose of radiation" Iwasaki: [0050]),
wherein the at least one processor is further configured to control ("device is controlled" Iwasaki: [0044]) the X-ray radiator to obtain the medical image ("medical image data may be obtained by imaging by an arbitrary imaging apparatus" Iwasaki: [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the medical report generation apparatus as taught by Iwasaki. One of ordinary skill in the art would have been motivated to make this modification because "there has been a problem that selection of the image related to the key image is not easy for a user who is not used to an operation for appropriately changing an image processing parameter set and an operation for selecting the image related to the key image" (Iwasaki: [0008]). The "present invention provides a medical report generation apparatus, method and program in which a supplementary image that can assist a user in understanding a key image, which has been judged to be important for diagnosis, is easily and appropriately selected when a medical report to which the key image is attached is generated" (Iwasaki: [0009]). 

Claims 18-21, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Park, as described above with respect to claim 15, further in view of Kim et al. (US 2016/0027175 A1, hereinafter "Kim").

	Regarding claim 18, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard also discloses an ability to determine that an object has the abnormality ("abnormalities identified in diagnosis data 440 of the medical scan" Bernard: [0109]). 
In addition, Park also teaches an ability to determine that an object has the abnormality (“detects lesion candidates using the 3D volume image acquired by the image acquisition unit 12” Park: [0053]), and further teaches generating at least two assistance images associated with the medical image (“additional images that are photographed” Park: [0048]). 
Bernard is not being relied upon for teaching: 
wherein, based on the determining that the object has the abnormality, the at least one processor is further configured to: 
generate at least two assistance images associated with the medical image,
arrange the at least two assistance images in a certain order, based on characteristics of an abnormal part of the object, and 
control the communicator to transmit the medical image and the at least two assistance images arranged in the certain order to the external apparatus, 
wherein the at least one assistance image is one of the at least two assistance images. 
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein, based on the determining that the object has the abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the at least one processor (“controlling a processor” Kim: [0028]) is further configured to: 
generate at least two assistance images associated with the medical image ("a case in which a plurality of comparison images are selected" Kim: [0062]),
arrange the at least two assistance images in a certain order ("the interface 140 may arrange the plurality of the comparison images in order at the bottom of the outputted result" Kim: [0062]), based on characteristics of an abnormal part of the object (“based on information of characteristics of the lesion” Kim: [0024]), and
control the communicator to transmit the medical image and the at least two assistance images ("an interface 140 may provide an output result of the standard image and the selected comparison image" Kim: [0062]) arranged in the certain order ("the interface 140 may arrange the plurality of the comparison images in order" Kim: [0062]) to the external apparatus ("FIG. 10 is a diagram illustrating an aspect of outputting a standard image and a comparison image by using a main screen and a secondary screen" Kim: [0082], Fig. 10), 
wherein the at least one assistance image is one of the at least two assistance images ("the interface 140 may arrange the plurality of the comparison images in order" Kim: [0062]; [Kim teaches that the at least one assistance image (comparison image) is one of the at least two assistance images (plurality of comparison images).]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].

Regarding claim 19, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard is not being relied on for teaching: 
wherein, based on the object having a lesion, the at least one processor is further configured to: 
based on a type of the lesion, determine a type of an assistance image to be generated, and 
generate the at least one assistance image according to its determined type.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein, based on the object having a lesion ("in detecting the suspicious abnormality, the standard image determiner 110 may detect a shadow of an unusual mass indicating a presence of a cancer, a lesion, etc." Kim: [0052]), the at least one processor is further configured to:
based on a type of the lesion ("information of the characteristics of the lesion may include … data according to a type, such as a benign or malignant tumor" Kim: [0060]; [Kim discloses the capability to determine a type of lesion.]), 
generate the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].
The combination of Bernard and Kim is not being relied upon for teaching: 
	based on a type of the lesion, determine a type of an assistance image to be generated, and
	generate the at least one assistance image according to its determined type. 
However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis ([0079]): 
based on a type of the lesion ("additional image photographing request with respect to each of lesion candidates" Park: [0051]), determine a type of an assistance image to be generated ("analyzing the one or more lesion candidate and to obtain the additional image with respect to at least one of the one or more lesion candidate" Park: [0032]), and
	generate the at least one assistance image ("obtain an additional image for a corresponding lesion candidate for the purpose of accurate lesion diagnosis" Park: [0067]) according to its determined type ("additional image may include an MPR image with respect to the lesion candidate, a planar image that is cut at a predetermined angle, and/or an image having improved image quality that is acquired by adjusting a focus " Park: [0082]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because "the additional image is an image which is useful for performing precise examination in comparison with the 3D volume image" (Park: [0064]). The use of an additional image “can facilitate an examinant such as a physician to accurately and efficiently diagnose a lesion" (Park: [0055]).

Regarding claim 20, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses:  
wherein, based on the object having no abnormalities ("If the diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor is further configured to control generation of data corresponding to a first user interface (UI) screen comprising the medical image ("select a medical scan for transmission via a network to a first client device" Bernard: [0186]); 
wherein, based on the object having the abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor is further configured to control generation of data corresponding to a second UI screen comprising the medical image ("select a medical scan for transmission via a network to a first client device and a second client device" Bernard: [0186]); and
wherein the at least one processor ("processing device may be a microprocessor, micro-controller" Bernard: [0356]) is further configured to control the communicator to transmit the data corresponding to the first UI screen or the data corresponding to the second UI screen to the external apparatus ("select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]).
Bernard is not being relied upon for teaching: 
wherein, based on the object having the abnormality, the at least one processor is further configured to control generation of the at least one assistance image. 
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein, based on the object having an abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the at least one processor (“controlling a processor” Kim: [0028]) is further configured to control generation of the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

Regarding claim 21, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the object having no abnormalities ("If the diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor is further configured to control generation of data corresponding to a first user interface (UI) screen comprising the medical image ("select a medical scan for transmission via a network to a first client device" Bernard: [0186]); and
wherein, based on the object having the abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor is further configured to control generation of data corresponding to a second UI screen comprising the medical image ("select a medical scan for transmission via a network to a first client device and a second client device" Bernard: [0186]); and
wherein the medical imaging apparatus further comprises a display configured to display the first UI screen or the second UI screen ("select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]) under the control of the at least one processor ("processing device may be a microprocessor, micro-controller" Bernard: [0356]).
Bernard remains silent on: 
when the object has an abnormality, the controller is further configured to control generation of the at least one assistance image. 
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
when the object has an abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the controller is further configured to control generation of the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

Regarding claim 24, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, in the first determination ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to: 
analyze the medical image ("medical scan image analysis functions that was used by the medical scan diagnosing system 108 used to generate part or all of the diagnosis data 440" Bernard: [0064]). 
Bernard is not being relied upon for teaching: 
detect a presence of a lesion in the medical image, and
generate the at least one assistance image to include an image of the lesion and a marking indicating the presence of the lesion.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
detect a presence of a lesion in the medical image ("in detecting the suspicious abnormality, the standard image determiner 110 may detect a shadow of an unusual mass indicating a presence of a cancer, a lesion, etc." Kim: [0052]), and
generate the at least one assistance image to include an image of the lesion ("comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]) and a marking indicating the presence of the lesion ("interface 140 may output the ROI of the standard image and the associated area of the comparison image by utilizing a marker or by changing a magnification" Kim: [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

	Regarding claim 30, the combination of Bernard and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard is not being relied on for teaching: 
wherein the at least one processor is further configured to generate the at least one assistance image based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
	wherein the at least one processor (“controlling a processor” Kim: [0028]) is further configured to generate the at least one assistance image based on the medical image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].
The combination of Bernard and Kim is not being relied upon for teaching: 
generate the at least one assistance image based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated.
However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis ([0079]): 
generate the at least one assistance image (“additional image may include a multi-planar reconstruction (MPR) image” Park: [0017]; [In Park’s invention, the ‘assistance image’ (represented by the additional image) is an MPR image.]) based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated (“lesion diagnosis using a diagnostic ultrasound imaging apparatus, such as, an ultrasonographic examination (ultrasound imaging), involves exposing a specific region of a human body to be examined with ultrasound waves, generating an image in accordance with a waveform of reflected ultrasound waves in order to detect a specific object inside the human body, such as a lesion, from the generated image” Park: [0007]; [In Park’s invention, the ‘medical image’ is disclosed to be an image that was acquired through ultrasound, although alternative modalities are also disclosed in [0006].]).
One of ordinary skill in the art would know that the image generation method of ultrasound, which involves exposing a region with ultrasound waves and collecting image information based on the reflected waves, differs from the image generation method of MPR, which is a reconstruction process and is an image generating method that does not involve exposing a region of a body to ultrasound waves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because of the benefits provided when viewing an MPR image versus an ultrasound image, as “additional image is an image which is useful for performing precise examination in comparison with the 3D volume image, and may include, for example, an MPR image” (Park: [0064]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Park and Kim, as described above with respect to claim 19, further in view of Von Berg et al. (US 2017/0091928 A1, hereinafter “Von Berg”). 

Regarding claim 29, the combination of Bernard, Park, and Kim discloses: 
The medical imaging apparatus of claim 19, as described above.  
The combination of Bernard, Kim, and Park is not being relied upon for teaching: 
wherein the at least one processor is configured to: based on the type of the lesion corresponding to a lesion located in a soft tissue included in the object, generate the at least one assistance image as a bone suppression image.
However, in a similar invention in the same field of endeavor, Von Berg teaches a bone suppression technique that is applied to an image in order to suppress shadows of obstructing objects (Abstract), and further teaches: 
wherein the at least one processor (“image processing” Von Berg: [0024]) is configured to: based on the type of the lesion corresponding to a lesion located in a soft tissue included in the object (“detection of soft tissue lesions” Von Berg: [0090]), generate the at least one assistance image as a bone suppression image (“applying a bone suppression technique to the image” Von Berg: [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the bone suppression technique as taught by Von Berg. One of ordinary skill in the art would have been motivated to make this modification because "Bone Suppression Imaging (BSI) has been proposed as an alternative to DES imaging which does not involve the use of dedicated hardware and multiple acquisitions" (Von Berg: [0091]). 

Response to Arguments
	Applicant submits that Bernard does not disclose the assistance image, and therefore, in Bernard, no determination can be performed whether or not to transmit the assistance image. Applicant further submits that Bernard may only describe transmitting the images to the external apparatus; however, Applicant submits that Bernard does not disclose at least identifying “whether to transmit, to the external apparatus, the medical image or both the medical image and at least one assistance image associated with the medical image,” at least because Bernard does not describe an assistance image. 
	Applicant proceeds to submit that Bernard does not teach or suggest "perform a first determination to determine whether the object has an abnormality, based on the first determination, identify whether to transmit, to the external apparatus via the communication network, the medical image or both the medical image and at least one assistance image associated with the medical image, in response to the identifying to transmit both the medical image and the at least one assistance image, control the communicator to transmit, to the external apparatus, the medical image and the at least one assistance image associated with the medical image, and in response to the identifying to transmit the medical image, control the communicator to transmit, to the external apparatus, the medical image." 
	Applicant further submits that Kim fails to disclose the above-noted feature of ‘based on the first determination, identify whether to transmit, to the external apparatus via the communication network, the medical image or both the medical image and at least one assistance image associated with the medical image’ as recited in claim 15, and further submits that Kim does not have any disclosure relating to transmitting of the image via the communication network. 

	In response, Examiner respectfully submits that these arguments are moot, as Bernard is not being relied on by Examiner to disclose the determination of whether to transmit the assistance image. Instead, Park was identified in the updated search and is being cited for making obvious the identification of whether to transmit the assistance image. 
	In paragraph [0050], Park describes that “the lesion diagnostic apparatus 10 may acquire a 3D volume image of a diagnostic region that is photographed by the medical imaging apparatus 20, detect lesion candidates using the obtained 3D volume image, and acquire an additional image through the medical imaging apparatus 20 with respect to each of the lesion candidates to thereby facilitate the diagnosis of the lesions.” This statement, among others, contributes to how Park makes obvious the identification of whether to transmit the assistance image. As described above, Park discloses an additional image “with respect to each of the lesion candidates;” this means that upon detection of a lesion candidate (or abnormality), an assistance image would also be transmitted with the original image. Furthermore, it would be obvious that when a lesion candidate is not detected (abnormality not detected), an additional image would not need to be transmitted with the original image. 
	Regarding Kim, Examiner respectfully submits that any arguments with respect to Kim are moot, as Kim is not being relied on for the rejection of claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avinash et al. (US 2017/0270695 A1, hereinafter “Avinash”) teaches systems and methods for progressive imaging (Title), and further teaches many limitations of independent claim 15. Avinash’s disclosure describes a process of obtaining and analyzing an image, and determining whether a “stop criterion” is met ("At 214, the first image is analyzed to determine if a first stop criterion for terminating imaging is satisfied by the first image" Avinash: [0050]). It would be obvious to one of ordinary skill in the art to include the determination of whether the object has an abnormality as the stop criterion. In other words, if the first image is determined as normal based on the first determination (which Bernard clearly discloses), then this means that the stop criterion has been satisfied and no assistance image associated with the first image is needed. Conversely, if the first image is determined as containing an abnormality (which is also clearly disclosed by Bernard), then this means that the stop criterion is not satisfied and an assistance image associated with the first image is needed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793